                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

DOUGLAS A. REAVES,                                   )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 2:18-cv-00084-JPH-MJD
                                                     )
OFFICER DAVIS, et al.                                )
                                                     )
                              Defendants.            )

                                 Entry Addressing Pending Motions

                                                 I.
                  Plaintiff’s Motion to Strike and Motion for Extension of Time

          The plaintiff’s motion to strike the motion for summary judgment filed by defendants

Donna Archer, Nicol Brooks, Stefanie Dyar, and Sherry Snyder, dkt. [104], is denied. Under

Federal Rule of Civil Procedure 56(d), the Court may allow time to take discovery if a nonmovant

demonstrates an inability to present facts sufficient to justify its opposition. Fed. R. Civ. P.

56(d)(2). Thus, an extension of time to respond to the motion for summary judgment is appropriate

relief.

          Accordingly, the plaintiff’s motion for extension of time, dkt. [112], is granted to the

extent that the plaintiff shall have through January 10, 2020, to respond to the motion for

summary judgment filed by defendants Donna Archer, Nicol Brooks, Stefanie Dyar, and Sherry

Snyder.

                                                  II.
                                Plaintiff’s Motion to Appoint Counsel

          The plaintiff has filed a motion to appoint counsel, asking the Court either to appoint

counsel to assist the plaintiff during his deposition or to allow an inmate civil law practitioner to



                                                 1
attend the deposition to assist the plaintiff. Dkt. 113. In denying two previous motion to appoint

counsel, the Court found that the plaintiff is competent to litigate this action on his own. Dkt. 59;

dkt. 91. The plaintiff has familiarity with the factual circumstances surrounding his legal claims,

and he has demonstrated that he understands and is able to articulate his claims and the

circumstances that produced them.

       The plaintiff’s renewed motion to appoint counsel on the basis that he will be deposed does

not present any information to change the Court’s analysis. Litigants in federal civil cases do not

have a constitutional or statutory right to court-appointed counsel, even for depositions. Walker v.

Price, 900 F.3d 933, 938 (7th Cir. 2018). The plaintiff’s demonstrated understanding of his claims

and his familiarity with the factual circumstances underlying them indicate that he is able to

proceed on his own, including by answering questions in a deposition. For these reasons, the

plaintiff’s motion to appoint counsel, dkt. [113], is denied without prejudice.

                                           III.
                       Defendant Riggs’s Motion for Extension of Time

       Defendant Barbara Riggs’s motion for extension of time, dkt. [119], is granted to the

extent that the following deadlines established in the scheduling order of July 2, 2019, are extended

as noted:

       Paragraph F – No later than December 23, 2019 – The parties shall complete written

discovery and discovery depositions pursuant to Rules 26 through 37 and 45 of the Federal Rules

of Civil Procedure. This means discovery must be served 30 days before the deadline to allow time

for a response.

       Paragraph G – No later than January 24, 2020 – Any party who believes that there is no

genuine issue as to any material fact and that it is entitled to judgment as a matter of law, and




                                                 2
therefore the case does not need to go to trial, must file its motion under Federal Rule of Civil

Procedure 56 and Local Rule 56-1.

SO ORDERED.
Date: 11/20/2019




Distribution:

DOUGLAS A. REAVES
881987
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

Alex Maurice Beeman
REMINGER CO. LPA (Indianapolis)
abeeman@reminger.com

Douglass R. Bitner
KATZ KORIN CUNNINGHAM, P.C.
dbitner@kkclegal.com

David C. Dickmeyer
INDIANA ATTORNEY GENERAL
David.Dickmeyer@atg.in.gov

Marley Genele Hancock
INDIANA ATTORNEY GENERAL
marley.hancock@atg.in.gov

Britney Jade McMahan
KATZ KORIN CUNNINGHAM, P.C.
bmcmahan@kkclegal.com

Ronald A. Mingus
REMINGER CO. LPA (Indianapolis)
rmingus@reminger.com


                                               3
